            Case 3:18-ap-00064-JAF        Doc 86     Filed 09/14/20     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA



 In re
 PREMIER EXHIBITIONS, INC. a/k/a                           In a Chapter 11 Proceeding

 PRYXIE LIQUIDATION CORP., et al.                          Case Number 3-16-bk-2232-3F1
 DEBTORS




 MARK C. HEALY, LIQUIDATING TRUSTEE
 PLAINTIFF

 V

DAOPING BAO, MICHAEL EVANS, SID DUTCHAK,
MINGCHENG TAO, JEROME HENSHALL,
MARK BAINS, AND GUO “DAVID” DING
DEFENDANTS
                                      )

                                            )
                                            )


                       TRANSMITTAL OF WITHDRAWAL OF REFERENCE
                                TO THE DISTRICT COURT

 X     Withdrawal of Reference pursuant to Local Rule 5011‐1,
       Motion to Withdraw Reference filed on August 10, 2020
       The party or parties included in the withdrawal of reference to the
       District Court:

       Movant: Daoping Bao, Michael Evans, Sid Dutchak, Jerome Henshall, Mark Bains and

       Guo “David” Ding

       Attorney for Movant: James Webb, Mitrani, Rynor, Adamsky & Toland, 301 Arthur
       Godfrey Road, Miami Beach, FL 33140 (305) 358-0050 AND Robert Stein, Rennert
       Vogel Mandler & Rodriguez, P.A. Miami Tower 100 S.E. Second Street, Ste 2900,
       Miami, FL 33131 (305) 577-4177



       Respondent: Mark C. Healy, Liquidating Trustee
       Attorney for Respondent: Robert P. Charbonneau, Agentis PLLC, 55 Alhambra Plaza,
           Case 3:18-ap-00064-JAF            Doc 86   Filed 09/14/20   Page 2 of 2



       Suite 800, Coral Gables, FL 33134 (305)722-2002 AND David Cimo, Cimo Mazer
       Mark, PLLC 100 S.E. 2nd Street, Ste 3650 Miami, FL 33131 (305)374=6482



       Items included in this transmittal:

 X    Motion to Withdraw Reference
 X    Memorandum in Support of Motion to Withdraw Reference (WITHIN Motion)
 X    Response to Motion to Withdraw Reference
 X    Copy of Bankruptcy Docket Sheet
      Other

County of Residence Duval Date September 3, 2020 By
Cathy Perkins



       District Court Case Number 3-20-cv-01010-J-34
